Name: 2007/802/EC: Commission Decision of 4 December 2007 amending Decision 2002/840/EC as regards the list of approved facilities in third countries for the irradiation of foods (notified under document number C(2007) 5823) (Text with EEA relevance )
 Type: Decision
 Subject Matter: foodstuff;  Asia and Oceania;  food technology;  research and intellectual property;  cooperation policy
 Date Published: 2007-12-08

 8.12.2007 EN Official Journal of the European Union L 323/40 COMMISSION DECISION of 4 December 2007 amending Decision 2002/840/EC as regards the list of approved facilities in third countries for the irradiation of foods (notified under document number C(2007) 5823) (Text with EEA relevance) (2007/802/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (1), and in particular Article 9(2) thereof, Whereas: (1) According to Directive 1999/2/EC a foodstuff treated with ionising radiation may not be imported from a third country unless it has been treated in an irradiation facility approved by the Community. (2) A list of approved facilities has been established by Commission Decision 2002/840/EC (2). (3) The Commission received an application for approval of two irradiation facilities in Thailand through their competent authorities. Commission experts inspected the irradiation facilities in order to check whether they comply with the requirements of Directive 1999/2/EC and in particular whether official supervision guarantees that they comply with the requirements of Article 7 of that Directive. (4) The facilities in Thailand complied with most of the requirements of Directive 1999/2/EC. The shortcomings identified by the Commission have been adequately addressed by the Thai competent authorities. (5) Decision 2002/840/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/840/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 66, 13.3.1999, p. 16. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 287, 25.10.2002. p. 40. Decision as amended by Decision 2004/691/EC (OJ L 314, 13.10.2004, p. 14). ANNEX The following facilities are added to the list in the Annex to Decision 2002/840/EC: Reference No: EU-AIF 07-2006 THAI IRRADIATION CENTER Thailand Institute of Nuclear Technology (Public Organisation) 37 Moo 3, TECHNOPOLIS Klong 5, Klong Luang Pathumthani 12120 Thailand Tel. (662) 577 4167 to 71 Fax (662) 577 1945 Reference No: EU-AIF 08-2006 ISOTRON (THAILAND) LTD Bangpakong Industrial Park (Amata Nakorn) 700/465 Moo 7, Tambon Donhuaroh, Amphur Muang, Chonburi 20000 Thailand Tel. (66) (0) 38 458431 to 4 Fax (66) (0) 38 458435